The statement of the year "1938" in the bill of sale was so obviously an inadvertence, of a kind so common when one year is closing and another is beginning, that it seems to me any person with ordinary intelligence would at once appreciate that January 10, 1939, was intended. The majority opinion, I think, savors more of technicality than it does of common sense. Even a court of law in an action between the parties would, I am sure, overlook the error as an obvious one and construe the date as though written "1939." Tolman v. McLay, *Page 206 114 Conn. 98, 100, 157 A. 647. We have never interpreted our other statutes requiring the recording of instruments with any such strictness, holding, for example, in the case of mortgages, that the record need give notice of the nature of the incumbrance only with reasonable certainty and in view of the fact that a doubt suggested upon the face of the papers may readily be resolved by inquiry aliunde. Beach v. Osborne,74 Conn. 405, 408, 50 A. 1019. Why so strict a rule as the majority opinion applies should be adopted in the case of the recording of conditional sales of personal property, I cannot see. See Sturtevant v. Wallack, 141 Mass. 119, 4 N.E. 615; Partridge v. Swazey, 46 Me. 414; Stonebreaker v. Kerr,40 Ind. 186; Baltis v. Friend, 90 Mo. App. 408, 411.